USCA11 Case: 19-14441      Date Filed: 03/16/2021   Page: 1 of 11



                                                                       [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14441
                          ________________________

                              Agency No. 13104-11


JAMES CLAY,
AUDREY OSCEOLA,

                                                             Petitioners-Appellants,

                                      versus

COMMISSIONER OF INTERNAL REVENUE,

                                                             Respondent-Appellee.

                          ________________________

                     Petition for Review of a Decision of the
                             United States Tax Court
                           ________________________

                                (March 16, 2021)
Before WILSON, GRANT, and TJOFLAT, Circuit Judges.
GRANT, Circuit Judge:

      In the late 1980s, the Miccosukee Tribe decided to build a casino in Florida.
Acres of land between Miami and the Everglades now host a hotel, a concert hall, a
food court, a restaurant, and a gift shop. And, of course, gaming. The casino’s
         USCA11 Case: 19-14441       Date Filed: 03/16/2021   Page: 2 of 11



profits skyrocketed, and the Tribe chose to share those profits with its members.
During the years relevant to this case, each tribe member—man, woman, and

child—received large payments, starting at almost $100,000 annually and climbing
to nearly $160,000.
      But the Tribe did more than just write the checks; it also encouraged

members to hide their payments from the IRS. The taxpayers here followed the
Tribe’s advice, and they are now subject to hundreds of thousands of dollars in tax
deficiencies. They offer various reasons why they do not owe taxes on these
payments. One assertion is that any taxes are barred by a statute that exempted an
earlier land transfer from taxation; another is that the payments are merely non-
taxable lease payments from the casino. Unfortunately for these Tribe members,

the payments are just income—taxable income. That means we affirm.
                                         I.
      The Miccosukee Tribe of Indians of Florida is a federally recognized
American Indian tribe under the Indian Reorganization Act of 1934. See Pub. L.
No. 73-383, 48 Stat. 984. James Clay and Audrey Osceola, a married couple with
five children at home, are enrolled members of the Tribe. And that enrollment can
have financial benefits. For example, starting in 1984 the Tribe collected a small
sales tax on goods sold by tribal businesses on its land. The Tribe used those
revenues to fund its day-to-day operations, and also to make quarterly distributions
to its enrolled members. Those early distributions weren’t much, though; they
typically amounted to no more than $100 per quarter for each member.


                                         2
           USCA11 Case: 19-14441           Date Filed: 03/16/2021       Page: 3 of 11



       Things began to change in 1988. That year, Congress enacted the Indian
Gaming Regulatory Act. See Pub. L. No. 100-497, 102 Stat. 2467 (1988) (codified

at 25 U.S.C. § 2701 et seq.). The Gaming Act authorized tribes to engage in
various gaming activities—lotteries, bingo, poker, and so on. See 25 U.S.C.
§§ 2703(7)(A), 2710(b)(1). So the following year the Tribe decided to enter the

gaming business and struck a deal with an outside company to “construct, manage
and operate a Class II gaming facility for the Tribe.”1 To that end, the company
purchased land near the Tribe’s reservation—land which was eventually placed in
trust for the Tribe—and went about building the casino there. But relations
between the Tribe and company quickly soured, and the Tribe took over full
management of the casino in 1993.
       Once the casino proved to be profitable, the Tribe started imposing a gross
receipts tax on “all amounts” received by the casino, including admission fees,
wagers, and revenues from its gift shop and other activities. The Tribe’s chairman

instructed its finance director to open a checking account to hold the proceeds from
the gross receipts tax. Like it had done with its sales tax, the Tribe used those
funds to make quarterly distributions and other payments to its members. At the

end of every quarter, the Tribe calculated the amount it received in gross receipts
taxes and then allocated an equal share to each member. Distributions for minor
children were typically given to their mothers.

1
  The Gaming Act “divides Indian gaming into three categories: class I, class II, and class III.”
Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians of Fla., 63 F.3d 1030, 1032 n.3 (11th Cir.
1995). Class II gaming covers bingo and includes “pull-tabs, lotto, punch boards, tip jars, instant
bingo, and other games similar to bingo.” 25 U.S.C. § 2703(7)(A). It can also include some
types of card games. Id.
                                                 3
         USCA11 Case: 19-14441       Date Filed: 03/16/2021   Page: 4 of 11



      But the Tribe’s involvement ran deeper than just handing out the money.
For years, the Tribe’s leadership also urged members not to report the payments on

their tax returns. The Tribe even encouraged members to cash their checks at its
administration office rather than at banks; according to the Tribe’s chairman,
cashing the checks at banks “would likely result in a report being made to the

IRS.” Going even further, the Tribe’s chairman told members “not to list the
quarterly distributions on credit applications or when applying for food stamps,
Medicare, or Medicaid.” As he put it, that would frustrate the Tribe’s efforts to
“protect tribal members from facing problems with [the] IRS.” The chairman also
warned that if the IRS found out about the cash, it may “investigate how the money
was obtained.”

      It turns out he was right. Despite the chairman’s best efforts, the IRS caught
wind of the payments. In 2010, it “audited dozens of returns filed by members of
the Tribe,” including Clay and Osceola’s. The next year, the IRS issued Clay and
Osceola a notice of deficiency for the 2004 and 2005 tax years. And two years
later, it issued them another notice of deficiency for 2006. The notices for those
years informed them that they were liable for yearly income tax deficiencies of
roughly $192,000, $310,000, and $389,000. The notices also stated that Clay and
Osceola were subject to accuracy-related penalties under 26 U.S.C. § 6662(a).
      Clay and Osceola challenged the deficiency findings and penalties in both
notices in the tax court. They had partial success—the tax court issued a 45-page
opinion sustaining the deficiency determinations, but rejecting the accuracy-related
penalties. They appealed.
                                          4
           USCA11 Case: 19-14441          Date Filed: 03/16/2021       Page: 5 of 11



                                               II.
       We review the tax court’s legal conclusions de novo. Ocmulgee Fields, Inc.

v. Comm’r, 613 F.3d 1360, 1364 (11th Cir. 2010). But we review its factual
findings for clear error. Id.
                                              III.

       The Internal Revenue Code casts a wide net. For starters, it applies to
everyone, including American Indians. See Squire v. Capoeman, 351 U.S. 1, 6
(1956). It also applies to everything—at least, everything that makes up one’s
“gross income.” 26 U.S.C. § 61(a). And the definition of gross income “sweeps
broadly,” including “all income from whatever source derived.” United States v.
Burke, 504 U.S. 229, 233 (1992) (quoting 26 U.S.C. § 61(a)). Unless there is a

specific exemption, all gains are subject to taxation. See Comm’r v. Glenshaw
Glass Co., 348 U.S. 426, 430 (1955).
       Here, Clay and Osceola do not dispute that their per capita payments qualify
as “gross income” under the Code. It is not hard to see why. For one thing, the
very statute that allows tribes to run class II gaming activities—the Gaming Act—
also says that any “per capita payments” made from those activities must be
“subject to Federal taxation.” 25 U.S.C. § 2710(b)(3); see also United States v.
Jim, 891 F.3d 1242, 1244–45 (11th Cir. 2018).2

2
  We reject any contention that the payments do not come from “net revenues” simply because
the Tribe taxes the casino’s “gross receipts” instead. In United States v. Jim, we declined to
“place form over substance in analyzing the taxability” of these distributions. 891 F.3d at 1250
n.17. We now do so yet again and reiterate that the Gaming Act “subjects to federal taxation the
per capita payments an Indian tribe makes to its members from gaming revenue, no matter the
mechanisms devised to collect the revenue or administer the payments.” Id. We also reiterate

                                               5
           USCA11 Case: 19-14441           Date Filed: 03/16/2021       Page: 6 of 11



       So Clay and Osceola are left to argue that Congress exempted their
payments from taxation. The problem for them is that any tax exemption must be

“clearly expressed.” Capoeman, 351 U.S. at 6. Absent “clear statutory guidance”
we “ordinarily will not imply tax exemptions.” Mescalero Apache Tribe v. Jones,
411 U.S. 145, 156 (1973). Even so, Clay and Osceola contend that Congress

provided them with two qualifying exemptions. First, they point to the
Miccosukee Settlement Act of 1997. See Pub. L. No. 105-83, 111 Stat. 1624
(codified at 25 U.S.C. § 1750 et seq. (2006)).3 And second, they claim an

exemption for “land lease” payments. Neither of the asserted exemptions,
however, offers relief.
                                               A.
       Clay and Osceola first look to the Miccosukee Settlement Act in their search
for a workable exemption. Congress passed the Settlement Act in 1997, marking
the end of a dispute between Florida and the Tribe. That dispute began in 1991
when Florida sought to build a highway through Miccosukee lands. The Tribe
sued, and after years of litigation, the parties reached a settlement agreement. In
that agreement, Florida promised to give the Tribe, among other things, a six-acre




that even if the payments did not come from “net revenues,” they would still be included in gross
income absent a “clearly expressed” tax exemption. Capoeman, 351 U.S. at 6.
3
  Portions of the Settlement Act were codified at 25 U.S.C. § 1750 et seq., but have since been
omitted. We therefore cite to the 2006 edition of the U.S. Code throughout this opinion when
referencing the Settlement Act.
                                                6
         USCA11 Case: 19-14441        Date Filed: 03/16/2021   Page: 7 of 11



parcel of land and nearly $2.2 million. In exchange, the Tribe agreed to grant the
State the rights-of-way and easements it needed for the highway project.

      Because the settlement agreement “contemplated land transfers,” it required
Congress’s blessing. 25 U.S.C. § 1750(4) (2006). And—after finding that the
agreement was “in the interest of the Miccosukee Tribe”—Congress gave that

blessing in the Settlement Act. Id. § 1750(5). But it also went a step further, and
provided that none of the “moneys paid” or “lands conveyed” to the Tribe under
the Settlement Act or the agreement would be “taxable under Federal or State
law.” Id. § 1750e(c).
      Clay and Osceola hang their hats on this provision, asserting that it exempts
their per capita payments from taxation. They say that the Settlement Act “could

not be any clearer in exempting the Miccosukee lands from federal and state
taxes.” And they read the Act broadly—even as empowering the Tribe to collect
and distribute money to its members without the members including it in “any
taxable income determination.” But Clay and Osceola do not simply offer their
own interpretation of the Settlement Act for our consideration. They also say that
we must adopt that interpretation for ourselves. In their words, we are obliged to
read it as “the Tribe understood it at the time of its creation with any ambiguities
being interpreted in favor of the Tribe.”
      To be sure, courts construe statutes “liberally” in favor of American Indians
and resolve reasonable ambiguities to their benefit. Montana v. Blackfeet Tribe of
Indians, 471 U.S. 759, 766 (1985); see also South Carolina v. Catawba Indian
Tribe, Inc., 476 U.S. 498, 506 (1986). But that rule has its limits. After all, we
                                            7
         USCA11 Case: 19-14441       Date Filed: 03/16/2021   Page: 8 of 11



cannot “ignore plain language” that “clearly runs counter” to their claims. Oregon
Dep’t of Fish & Wildlife v. Klamath Indian Tribe, 473 U.S. 753, 774 (1985);

Catawba, 476 U.S. at 506. Nor can we create “ambiguities that do not exist.”
Catawba, 476 U.S. at 506.
      Yet Clay and Osceola ask us to do just that. Simply put, the Settlement Act

is unambiguous; it exempts from taxation only the “moneys paid” and “lands
conveyed” to the Tribe “under this part or the Settlement Agreement.” 25 U.S.C.
§ 1750e(c) (2006). The scope of that tax exemption is no mystery. In the Act
itself, Congress notes that the Tribe will receive “monetary payments” and “new
reservation lands” under the agreement. Id. § 1750(5). In fact, Congress
references those specific lands throughout the Act. See id. §§ 1750(6), (7);

1750a(4); 1750c(4); 1750d. With that context, the language’s meaning is clear—it
merely negated the normal tax effects of the money and land transfers described in
the Settlement Act.
      That said, even the most generous reading of the Settlement Act wouldn’t
help. Say we interpreted the Act as providing an indefinite tax exemption for the
“lands” conveyed under it or the agreement. The casino revenues still don’t fit the
bill. For one thing, the casino’s land was not conveyed under either the Settlement
Act or the agreement. As Clay and Osceola concede, the casino was built nearly a
decade before on land placed in trust for the Tribe. Moreover, an exemption for
“lands” only exempts income “derived directly” from those lands. Capoeman, 351
U.S. at 9 (quotation omitted). And this Court has already held that casino revenues
do “not derive directly from the land.” Jim, 891 F.3d at 1250 n.17. That means
                                         8
            USCA11 Case: 19-14441          Date Filed: 03/16/2021      Page: 9 of 11



even the reading of the Settlement Act espoused by Clay and Osceola would not
provide the tax exemption they seek. 4

                                               B.
         Clay and Osceola argue in the alternative that the payments are tax exempt
because they stem from a lease for the use of the Tribe’s lands. This argument has

both a factual problem and a legal one. First, the factual problem. The tax court
found that there was no lease agreement, and that finding was not clearly
erroneous. See Ocmulgee Fields, 613 F.3d at 1364. Indeed, Clay and Osceola
have not pointed to anything in the record even resembling a lease agreement. And
a closer look reveals why: no lease ever existed. Consider the ordinance that funds
the Tribe’s per capita payment scheme. That ordinance says that the casino “shall

be subject to a gross receipts tax”—it never says anything about a lease. And the
casino’s financial statements reinforce that point. Those statements specifically
confirm that “[n]o rental payment is currently required for the use of” the Tribe’s
land. It is hard to make a case that the payments were lease payments without a
lease.




4
  At one point, Clay and Osceola contend that the Tribe’s chairman is the Secretary of the
Interior’s “designated representative,” and that he was therefore entitled to interpret the
Settlement Act as exempting from taxation “all lands of the Tribe.” Even assuming the
chairman’s status as a “designated representative,” we find no support for his claimed authority
to definitively interpret unambiguous acts of Congress. And the only two provisions they cite
say nothing of the sort. The first is 25 U.S.C. § 2. That provision just confers on the
Commissioner of Indian Affairs general authority over “Indian affairs.” And the second is a
regulation permitting the Commissioner to “waive or make exceptions to his regulations” in
certain circumstances. 25 C.F.R. § 1.2. But of course, the Settlement Act is a statute—not a
regulation.
                                                9
          USCA11 Case: 19-14441          Date Filed: 03/16/2021       Page: 10 of 11



       The second problem is a basic doctrinal one. Tax exemptions, as we said
earlier, must be “clearly expressed.” Capoeman, 351 U.S. at 6. That means “clear

statutory guidance” is required. Mescalero, 411 U.S. at 156. But Clay and
Osceola have not identified any statutory exemption for lease payments. They
instead assert that revenue from the “leasing of undeveloped Tribal lands has

always been considered tax exempt,” and that development makes no difference
for the application of that rule. They cite a handful of revenue rulings to support
this claim.
       Revenue rulings, of course, are not binding authorities. Batchelor-Robjohns
v. United States, 788 F.3d 1280, 1297 (11th Cir. 2015). But even if we were
obligated to follow them, the rulings cited here offer no aid. To begin, two of the

rulings have nothing at all to do with leases. The first notes that payments to
members of tribal councils for their services are not “wages” for some purposes.
Rev. Rul. 59-354, 1959-2 C.B. 24. The second deals with “lands held in trust by
the United States Government for the Sac and Fox Indians.” Rev. Rul. 63-244,
1963-2 C.B. 21. And the others, by contrast, do mention “rentals.” See Rev. Rul.
56-342, 1956-2 C.B. 20; Rev. Rul. 67-284, 1967-2 C.B. 55. But they do so in the
context of Squire v. Capoeman, a Supreme Court decision holding that income
“derived directly” from lands allotted under the General Allotment Act of 1887 is
exempt from taxation. 5 351 U.S. at 9 (quotation omitted); Pub. L. No. 49-105, 24

Stat. 388. Capoeman’s holding on that issue cannot apply here though—


5
 The General Allotment Act sought to “allot” tribal lands—that is, parcel them “into smaller lots
owned by individual tribe members.” McGirt v. Oklahoma, 140 S. Ct. 2452, 2463 (2020).
                                               10
         USCA11 Case: 19-14441         Date Filed: 03/16/2021   Page: 11 of 11



Miccosukee lands have never been allotted, under the General Allotment Act or
otherwise. And again, we have already held that casino revenues do “not derive

directly from the land” anyway. Jim, 891 F.3d at 1250 n.17. So this argument
misses the mark legally as well as factually.
                                   *        *     *

      The Miccosukee leadership correctly predicted that its members would face
“problems” with the IRS if the agency learned of the Tribe’s unreported payments.
Because Clay and Osceola have not identified any applicable tax exemptions, the
judgments of the tax court are AFFIRMED.




                                           11